DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 5/22/19 and 3/22/21 have been received and made of record.  Note the acknowledged PTO-1449 forms enclosed herewith.   

Claim Objections
Claims 1-4 and 6-8 are objected to because of the following informalities:  While it is clear what is meant by the phrase “the isoporous membrane” in claims 2-4 and 6-8, Applicants are advised to amend the phase to recite --the isoporous, self-assembled nanoporous membrane-- in order to remain consistent with its introductory phrase.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As regards claims 2-3, the claims are indefinite that it is unclear to the Office if Applicant’s are claiming an additional an isoporous, self-assembled nanoporous, an additional flexible and/or elastic support and an additional optional biocompatible non-stick agent in at least one of the isoporous membrane and support, wherein at least one of the membrane and the support are biocompatible.  If Applicants are further defining the isoporous, self-assembled nanoporous, the flexible and/or elastic support and the optionally biocompatible non-stick agent in at least one of the isoporous membrane and support, wherein at least one of the membrane and the support are biocompatible, Applicants are advised to amend the claims to recite the following:
2.    The flexible composite bandage of claim 1, wherein the isoporous, self-assembled nanoporous membrane has a pore size of from 1 to 200 nm; and wherein at least one of the membrane and the support are biocompatible; and
3.    The flexible composite bandage of claim 1, wherein the isoporous, self-assembled nanoporous membrane has a pore size of from 1 to 60 nm; and wherein at least one of the membrane and the support are biocompatible.
As regards claim 17, “The kit” lacks proper antecedent basis.  Perhaps claim 17 should depend from claim 15.  Further, “the bandage” is indefinite in that it is unclear as to which bandage the Applicants refers, for example, first bandage, second bandage or additional bandage.
As regards claims 18 and 19, “the material” lacks proper antecedent basis.

Claim Interpretation
As regards claims 1-3, the term “optionally” is interpreted as alternative language in light of  Ex parte Cordova, 10 USPQ2d 1949 (Bd. Pat. App. & Inter. 1989), wherein the language "containing A, B, and optionally C" was considered acceptable alternative language because there was no ambiguity as to which alternatives are covered by the claim.  For the purpose of examination, until claims 1-3 necessarily require the subject matter following term optionally, the language “c) optionally a biocompatible non-stick agent in at least one of the isoporous membrane and support, wherein at least one of the membrane and the support are biocompatible” is not given patentable weight.
Claim 17 is interpreted as depending from claim 15 for the purpose of compact prosecution.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 5-7, 10, 11 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2009/0208726 (“Yang et al.”).
As regards claim 1, Yang et al. discloses a nanoporous membrane, process of fabricating the same and device for controlled release of biopharmaceuticals comprising the same that anticipates Applicant’s presently claimed invention.  More specifically, Yang et al. discloses a flexible composite bandage (see the abstract which discloses the device is high flex and para. [0087] which discloses the device is a patch type device; patches are forms of bandages), comprising: a) an isoporous, self-assembled nanoporous membrane (constituted by first separation layer 11, see para. [0036], lines 1-3, which discloses the first separation layer 11 comprises nano-sized pores 20); b) a flexible and/or elastic support (constituted by support 12 constructed from highly flowable material, see para. [0038], lines 3-5 and layer 13); and c) optionally a biocompatible non-stick agent in at least one of the isoporous membrane and support (not considered a part of the invention since it is optional.
As regards claim 5, Yang et al. discloses the bandage according to claim 1, wherein the support comprises at least one layer of an air permeable, self-supporting, biocompatible material (see para. [0038], lines 5-7 which discloses support 12 is highly permeable and para. [0039], lines 1-2 which discloses the pore size may be 0.05-0.5 µm; thus the support is air permeable).
As regards claim 6, modified Yang et al. discloses the bandage of claim 1, wherein the isoporous membrane is arranged on an outmost layer (as can be seen from 
As regards claim 7, Yang et al. discloses the bandage of claim 5, wherein the support includes a plurality of layers (constituted by layers 12 and 13) and the isoporous membrane is arranged between two of the plurality of layers (see Figs. 1A and 1B).
As regards claim 10, Yang et al. discloses the bandage according to claim 1, wherein at least one of the membrane and support include a pharmaceutical agent (as can be read from para. [0087], biopharmaceuticals can be transferred to the skin using the nanoporous membrane applied to a patch).
As regards claim 11, Yang et al. discloses the bandage according to claim 1, wherein at least one of the membrane and support include a pharmaceutical drug (for example, hGH, see para. [0113]).
As regards claim 19, Yang et al. discloses the process of detecting at least one analyte of interest contacting a medium containing the analyte of interest with the material of claim 1 (see para. [0113] which discusses that the amount of BSA or hGH was measured).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al.
As regards claim 2, Yang et al. discloses the flexible composite bandage of claim 1, wherein the isoporous, self-assembled nanoporous membrane has a pore size that may be adjusted from 6 to 40 nm but is not limited thereto (see para. [0042]). Applicant should note that it has been held that [i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the claimed range of from 1 to 200 nm overlaps the range disclosed by prior art Yang et al.  As such, it would have been prima facie obvious to one having ordinary skill in the art to provide the first pores (20) in a range of 1 to 200 nm depending upon the material passing there through [0042]. Yang et al. further discloses b) a flexible and/or elastic support and (support 12) c) optionally a biocompatible non-stick agent in at least one of the isoporous membrane and support, wherein at least one of the membrane and the support are biocompatible (Yang et al. is capable of having a non-stick agent in at least one of the isoporous membrane and support, wherein at least one of the membrane and the support are biocompatible; however, this feature need not be present since it is optional, thus is interpreted as not being presented and not given patentable weight).
As regards claim 3, Yang et al. discloses the flexible composite bandage of claim 1, wherein the isoporous, self-assembled nanoporous membrane have a pore size that may be adjusted from 6 to 40 nm but is not limited thereto (see para. [0042]. Yang et al. does not specifically disclose the pore size is 1 to 60 nm.   Applicant should note that it ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the claimed range of from 1 to 60 nm overlaps the range disclosed by prior art Yang et al.  As such, it would have been prima facie obvious to one having ordinary skill in the art to provide the first pores (20) in a range of 1 to 60 nm depending upon the material passing there through [0042]. Yang et al. further discloses b) a flexible and/or elastic support and (support 12) c) optionally a biocompatible non-stick agent in at least one of the isoporous membrane and support, wherein at least one of the membrane and the support are biocompatible (Yang et al. is capable of having a non-stick agent in at least one of the isoporous membrane and support, wherein at least one of the membrane and the support are biocompatible; however, this feature need not be present since it is optional, thus is interpreted as not being presented and not given patentable weight).
As regards claim 9, Yang et al. discloses the bandage according to claim 1, wherein first pores (20) in the first separation layer of the nanoporous member (10) may be adjusted by controlling the size of material to be passed through the nanoporous membrane (10), for example, virus, impurities, etc. (see para. [0042]). Yang et al. fails to explicitly disclose the bandage is pathogen specific; however, given such disclosure of adjusting the diameter of the pores to control the size of materials to be passed through, for example, a virus, it would have been obvious to one having ordinary skill in the art to before the effective time of filing to have adjusted the size of the pores for pathogen specific denial or entry with a reasonable expectation of success.
As regards claim 16, Yang et al. discloses an article (constituted by a skin patch, see para. [0087]), comprising: a) an isoporous, self-assembled nanoporous membrane  (constituted by first separation layer 11, see para. [0036], lines 1-3, which discloses the first separation layer 11 comprises nano-sized pores 20); b) a flexible and/or elastic support (constituted by support 12 constructed from highly flowable material, see para. [0038], lines 3-5 and layer 13; wherein the article provides at least one of biocompatibility, biodegradability, anti-bacterial/microbial, nonstick, enhances cell growth, and drug eluting (the skin patch is inherently biocompatible since it is used on the skin or can be implanted, see para. 0087).
Yang et al. does not specifically disclose the pore size is 1 to 200 nm.  Yang et al., however, discloses the isoporous, self-assembled nanoporous membrane have a pore size that may be adjusted from 6 to 40 nm but is not limited thereto (see para. [0042]. Applicant should note that it has been held that [i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the claimed range of from 1 to 200 nm overlaps the range disclosed by prior art Yang et al.  As such, it would have been prima facie obvious to one having ordinary skill in the art to provide the first pores (20) in a range of 1 to 200 nm depending upon the material passing there through [0042]. 

Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of U.S. Patent Application Publication No. 2013/0053748 (“Cotton”).
As regards claim 4, Yang et al. substantially discloses Applicants’ presently claimed invention.  More specifically, Yang et al. discloses a method of providing a treating system (a nanoporous membrane 10), comprising associating an isoporous self-assembled nanoporous membrane (constituted by first separation layer 11, see para. [0036], lines 1-3, which discloses the first separation layer 11 comprises nano-sized pores 20) having a pore size of from 6 to 40, but not limited thereto, to a flexible and/or elastic support (constituted by support 12 constructed from highly flowable material, see para. [0038], lines 3-5) to form a unitary bandage (see the abstract which discloses the device is high flex and para. [0087] which discloses the device is a patch type device; patches are forms of bandages) and therefore inherently constructed from biocompatible material.  Yang et al. further discloses the isoporous, self-assembled nanoporous membrane have a pore size that may be adjusted from 6 to 40 nm but is not limited thereto (see para. [0042]. Yang et al. does not specifically disclose the pore size is 1 to 200 nm. Applicant should note that it has been held that [i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the claimed range of from 1 to 200 nm overlaps the range disclosed by prior art Yang et al.  As such, it would have been prima facie obvious to one having ordinary skill in the art to provide the first pores (20) in a range of 1 to 200 nm depending upon the material passing there through [0042]. 
Yang et al. fails to disclose a biocompatible non-stick agent is associated with at least one of the isoporous membrane and support.  However, Cotton teaches it is 
As regards claim 8, Yang et al. discloses the bandage according to claim 1, except wherein a biocompatible non-stick agent is coated on at least one of the isoporous membrane and support.  However, Cotton teaches it is known to coat a wound dressing with non-adherent silicone gel for wound contact so as not to cause damage upon removal (see paras. [0002], [0005]).  In view of Cotton, it would have been obvious to one having ordinary skill in the art before the effective time of filing to have provided the wound/skin contact surface of the patch with non-adherent silicone gel so as not to cause damage on removal.

Claims 12, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0105877 (“Cotton”).
As regards claim 12, Yang et al. discloses a nanoporous membrane, process of fabricating the same and device for controlled release of biopharmaceuticals comprising the same that anticipates Applicant’s presently claimed invention.  More specifically, Yang et al. discloses a flexible composite bandage (see the abstract which discloses the device is high flex and para. [0087] which discloses the device is a patch type device; patches are forms of bandages), comprising: a) an isoporous, self-assembled nanoporous membrane (constituted by first separation layer 11, see para. [0036], lines optionally a biocompatible non-stick agent in at least one of the isoporous membrane and support (not considered a part of the invention since it is optional.  Yang et al. further discloses first pores (20) in the first separation layer of the nanoporous member (10) may be adjusted by controlling the size of material to be passed through the nanoporous membrane (10), for example, virus, impurities, etc. (see para. [0042]). Yang et al. fails to explicitly disclose the bandage is pathogen specific; however, given such disclosure of adjusting the diameter of the pores to control the size of materials to be passed through, for example, virus, it would have been obvious to one having ordinary skill in the art to before the effective time of filing to have adjusted the size of the pores for pathogen specific denial or entry with a reasonable expectation of success.
Modified Yang et al. fail to teach a kit comprising different pathogen specific bandages.  Cotton, however, teaches it is known to provide a kit of different dressing (see Fig. 16) having different sizes and characteristics for particular applications.
In view of Cotton, it would have been obvious to one having ordinary skill in the art to provide the skin patch bandages of Yang et al. in a kit with different characteristics, i.e., pore diameters for pathogen specific patches, depending upon the intended application.  With respect to claim 15, Yang et al. further discloses the isoporous, self-assembled nanoporous membrane have a pore size that may be adjusted from 6 to 40 nm but is not limited thereto (see para. [0042]. Yang et al. does not specifically disclose the pore size is 1 to 60 nm, 1 to 100 nm, or 1 to 200 nm. ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In the instant case, the claimed ranges of from 1 to 60, 1 to 100, and 1 to 200 nm overlaps the range disclosed by prior art Yang et al.  As such, it would have been prima facie obvious to one having ordinary skill in the art to provide bandages in the kit with the first pores (20) in a range of 1 to 60 nm, 1 to 100 nm, 1 to 200 nm depending so as to provide specific  pathogen passing there through [0042]. 
As regards claim 17, modified Yang et al. discloses the kit of claim 16,wherein the article provides at least one of biocompatibility, biodegradability, anti-bacterial/microbial, nonstick, enhances cell growth, and drug eluting (the skin patch is inherently biocompatible since it is used on the skin or can be implanted, see para. 0087).

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2008/0097271 (“Lo et al.”) in view of Yang et al.
As regards claim 13, Lo et al. discloses a method of treating a wound (see the abstract and para. [0049, 0050] which discusses bandage 50 can be applied to a wound using a pressure sensitive adhesive 54 disposed on a surface of substrate 52), comprising adhering a bandage (50) to a wound. Thus, Lo et al. teach it is known to apply a biopharmaceutical on a bandage for application to a wound for treatment thereof.  Lo et al. fail to teach adhering the bandage of claim 1. I
In view of Lo et al., it would have been obvious to one of ordinary skill in the art before the effective time of filing of the instant invention to use the skin patch of Yang et al., as discussed in the rejection of claim 1 above, in a method for treating a wound since Yang et al. discloses a skin patch for application of biopharmaceuticals to skin.  It then follows that one having ordinary skill in the art would utilize the method discloses in Lo et al. to adhere the skin patch of Yang et al. to deliver biopharmaceuticals to the skin, including wounds on the skin, in order to treat wounds.
As regard claim 14, Lo et al. discloses a method of treating a wound (see the abstract and para. [0049, 0050] which discusses bandage 50 can be applied to a wound using a pressure sensitive adhesive 54 disposed on a surface of substrate 52), comprising adhering a bandage (50) to a wound. Thus, Lo et al. teach it is known to apply a biopharmaceutical on a bandage for application to a wound for treatment thereof.  Lo et al. fail to teach selecting a pathogen specific bandage of claim 9, and adhering the pathogen specific bandage to a wound.
In view of Lo et al., it would have been obvious to one of ordinary skill in the art before the effective time of filing of the instant invention to use the pathogen specific skin patch of Yang et al., as discussed in the rejection of claim 9 above, in a method for treating a wound since Yang et al. discloses a skin patch for application of biopharmaceuticals to skin and adjusting the diameter of the pores to control the size of materials to be passed through, for example, a virus.  It then follows that one having ordinary skill in the art would utilize the method disclosed in Lo et al. to adhere the skin patch of Yang et al. to deliver a pathogen specific bandage to the skin, including wounds on the skin, in order to treat wounds.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,033,370 (“Reinhold et al.”) in view of Yang et al.
Reinhold et al. discloses a sensor (1, see Fig. 1) which comprises an open cell polyurethane foam (10) sandwiched between two conductor layers (12, 14) and two end plate 16, 18 fully enclose the sandwiched layers.  Reinhold et al. fails to teach the sensor comprises the material (interpreted as the bandage) of claim 1.
Yang et al. discloses a filtration membrane in the form of a nanoporous member (10) and further discloses that membrane filtration technology is used in all industrial fields including electronics (see para. [0005]), which only allows certain materials to pass through.
Because both Reinhold et al. and Yang et al. disclose porous materials for their use in the field of electronics, it would have been obvious to one having ordinary skill in the art before the effective time of filing to have substituted one porous material for another to obtain the predictable result of only allowing certain materials to pass through the membrane material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM M LEWIS/Primary Examiner, Art Unit 3786